Case 2:20-ap-01684-VZ   Doc 1 Filed 12/08/20 Entered 12/08/20 12:17:23   Desc
                         Main Document    Page 1 of 7
Case 2:20-ap-01684-VZ   Doc 1 Filed 12/08/20 Entered 12/08/20 12:17:23   Desc
                         Main Document    Page 2 of 7
Case 2:20-ap-01684-VZ   Doc 1 Filed 12/08/20 Entered 12/08/20 12:17:23   Desc
                         Main Document    Page 3 of 7
Case 2:20-ap-01684-VZ   Doc 1 Filed 12/08/20 Entered 12/08/20 12:17:23   Desc
                         Main Document    Page 4 of 7
Case 2:20-ap-01684-VZ   Doc 1 Filed 12/08/20 Entered 12/08/20 12:17:23   Desc
                         Main Document    Page 5 of 7
Case 2:20-ap-01684-VZ   Doc 1 Filed 12/08/20 Entered 12/08/20 12:17:23   Desc
                         Main Document    Page 6 of 7
Case 2:20-ap-01684-VZ   Doc 1 Filed 12/08/20 Entered 12/08/20 12:17:23   Desc
                         Main Document    Page 7 of 7
